UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4812



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARC DARNELL DOANE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-6-RDB)


Submitted:   January 31, 2005             Decided:   February 11, 2005


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Franklin Warner Draper, IV, Assistant Federal Public Defender,
Baltimore, Maryland; James Wyda, Federal Public Defender, Lauren
Elizabeth Case, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant. Thomas Michael DiBiagio, United States
Attorney, George Levi Russell, III, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marc Darnell Doane pled guilty on June 10, 2004, to

possession of a firearm after conviction of a felony, in violation

of 18 U.S.C. § 922(g)(1) (2000).   Doane was sentenced on September

17, 2004, to forty-one months imprisonment to be followed by three

years of supervised release.   The district court also specified an

alternative sentence of thirteen months imprisonment pursuant to

this Court’s recommendation in United States v. Hammoud, 378 F.3d

426 (4th Cir. 2004) (order), opinion issued by 381 F.3d 316, 353-54

(4th Cir. 2004) (en banc), cert. granted and judgment vacated, 73

U.S.L.W. 3436, 2005 WL 124093 (U.S. Jan. 24, 2005) (No. 04-193).

          Doane appealed, challenging the constitutionality of the

federal sentencing scheme in light of the Supreme Court’s decision

in Blakely v. Washington, 124 S. Ct. 2531 (2004).      The case was

held in abeyance pending decision in United States v. Booker, 125

S. Ct. 738 (2005).   That opinion has now issued, and applies the

Court’s reasoning in Blakely to the federal sentencing guidelines.

          Doane now moves for an expedited remand of this case to

the district court to implement the alternative sentence previously

announced by the district court.       Counsel notes that Doane has

already served more time than the district court set forth in the

alternative sentence.   We grant Doane’s motion for remand to allow

the district court to reconsider Doane’s sentence in light of the

Booker decision and United States v. Hughes, __ F.3d __, __, 2005


                               - 2 -
WL   147059,   at   *3-*4   (4th   Cir.   Jan.   24,   2005)   (No.   03-4172)

(discussing    post-Booker    sentencing).        Doane   states      that   the

sentencing issue is the only one he would pursue on appeal.

Therefore, we affirm his conviction, vacate the sentence imposed by

the district court, and remand for reconsideration of the sentence.

The mandate shall issue forthwith.


                                                        AFFIRMED IN PART,
                                            VACATED IN PART, AND REMANDED




                                    - 3 -